IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-20208
                         Summary Calendar



LUCRECIA LYNN MONROE, a/k/a Lucretia Lynn Monroe,

                                         Plaintiff-Appellant,

versus

WAYNE SCOTT, DIRECTOR, TEXAS DEP’T OF
CRIMINAL JUSTICE, INSTITUTIONAL DIVISION ET AL.,

                                         Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-94-CV-3747
                        - - - - - - - - - -
                            May 5, 1998
Before JONES, SMITH and STEWART, Circuit Judges.

PER CURIAM:*

     Lucrecia Lynn Monroe, Texas prisoner #422039, appeals from

the dismissal of her prisoner’s civil rights action for failure

to state a claim, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

Monroe contends that prison officials violated the Due Process

and Equal Protection Clauses by depriving her of access to $25 in

her prison trust fund account while her trust fund was under

hold.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 97-20208
                                 -2-

     Regarding Monroe’s due process contention, we have reviewed

the record and the briefs of the parties and we find Monroe’s

contention frivolous for essentially the same reasons relied upon

by the district court.   Regarding Monroe’s equal protection

contention, the hold on Monroe’s trust fund was rationally

related to a legitimate state interest in preserving Monroe’s

funds until forfeiture proceedings were completed.   There was no

equal protection violation.   Johnson v. Rodriguez, 110 F.3d 299,

306 (5th Cir. 1997), cert. denied, 118 S. Ct. 559 (1997).

     The district court denied Monroe’s current action for

failure to state a claim.   The district court previously

dismissed as frivolous a civil action brought by Monroe.    Because

we dismiss the current appeal as frivolous, Monroe may not

proceed in forma pauperis (IFP) in civil actions or appeals

unless she is under imminent danger of serious physical harm.   28

U.S.C. § 1915(g).

     APPEAL DISMISSED.   5TH CIR. R. 42.2.